Citation Nr: 1212769	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  04-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:  Public Advocates for Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the military from January to July 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Board remanded this case in October 2005 and again in March 2007 to obtain additional medical records and to have the Veteran undergo a VA examination to assess the severity of his low back disability. 

In April 2008, the Board denied the claim for a schedular rating higher than 40 percent for the low back disability but granted separate 10 percent ratings for the associated lower extremity radiculopathy.  The Board also remanded the ancillary issue of entitlement to a rating higher than 40 percent for this disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for consideration of whether additional compensation was warranted on an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).

And in a July 2008 decision, on remand, the AMC implemented the Board's decision regarding the associated left and right lower extremity radiculopathy by assigning separate 10 percent ratings for this additional disability retroactively effective from September 3, 2003.  So, altogether, the Veteran now has a combined 50 percent rating for his low back disability when also considering this associated additional radiculopathy affecting his lower extremities.  38 C.F.R. § 4.25.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise). 

In June 2010, the Director of Compensation and Pension Service issued a decision denying this claim on an extra-schedular basis.  In August 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.

In a November 2010 decision, the Board denied an extra-schedular rating for the low back disability and associated radiculopathy affecting the lower extremities.  The Board also, however, remanded this derivative TDIU claim for further development and readjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (holding that if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim).  VA's Office of General Counsel also had indicated that remanding the derivative TDIU claim did not preclude the Board from going ahead and deciding the claim for a higher rating for the low back disability and associated lower extremity radiculopathy on an extra-schedular basis.  See VAOPGCPREC 6-96 (Aug. 16, 1996); VAOPGCPREC 12-2001 (July 6, 2001).

The AMC completed the requested additional development of this derivative TDIU claim, which included obtaining a medical opinion in July 2011 regarding the determinative issue of employability.  And after considering this medical opinion on this dispositive issue, the AMC provided the Veteran an SSOC in February 2012 continuing to deny this remaining claim, and since has returned the file to the Board for further appellate consideration of this remaining claim.


FINDINGS OF FACT

1.  The most probative, i.e., competent and credible, medical and other evidence of record indicates the Veteran's service-connected disabilities do not render him incapable of obtaining and maintaining substantially gainful employment.

2.  After being specifically asked on remand to comment on this determinative issue, the July 2011 VA compensation examiner determined the Veteran is incapable of returning to work that is physically demanding, such as a heavy machinery operator or in construction (the jobs he has previously had), but that less physically demanding work (i.e., a sedentary type job) is still a viable option, provided there is reasonable accommodation for his disabilities.


CONCLUSION OF LAW

The criteria are not met for a TDIU, including on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative of the claim.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  Moreover, the Supreme Court clarified that, as the pleading party, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and that it is more than harmless.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.


The Veterans Court further held in Vazquez that, for an increased-compensation claim (which includes a TDIU claim), 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the U. S. Court of Appeals for Veterans Claims (Court/CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this particular case at hand, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2010 explaining the type of information and evidence needed to substantiate this derivative TDIU claim and indicating what VA would do to assist him in substantiating this claim, including in terms of obtaining necessary evidence like medical records, employment records, or records from other Federal agencies.  The letter also indicated he might be provided a medical examination for a medical opinion if needed to decide the claim - which he later was provided in July 2011.

And the letter was sent prior to adjudicating this claim in the February 2012 SSOC, so in the preferred sequence, and indicated he might be entitled to compensation at the 100 percent rate if shown that he was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  Further, as a means of allowing him to present evidence supporting this notion, the letter included attachments and enclosures further discussing what the evidence needed to show, where he needed to send this evidence, how soon he should send it, and how he could contact VA if he had questions or concerns.  He also was asked to complete and return the enclosed VA Form 21-8940 (TDIU application) and VA Form 21-4192 (authorization to obtain confidential treatment records), which he did in response.  Therefore, he has received all required notice concerning this derivative TDIU claim.  He received this notice following and as a direct result of the Board's November 2010 remand of this claim, so there was compliance with this remand directive in providing him this required notice.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating he is entitled to compliance with a remand directive, as a matter of law, and that the Board itself commits error in failing to ensure this compliance).

And as for the duty to assist him with this claim, the RO and AMC obtained all relevant records.  He also, as mentioned, had a VA compensation examination for a medical opinion concerning the determinative issue of whether he is unemployable because of his service-connected disabilities.  Indeed, his most recent examination in July 2011 was as a direct result of the Board's November 2010 remand.  And the responses of this additional VA examination concerning this determinative issue were in compliance with this remand directive inasmuch as an opinion was provided concerning the effect of his service-connected disabilities (all of them, so in combination) on his employability.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).


II.  Whether a TDIU is Warranted

The Veteran contends he is unable to secure or maintain substantially gainful employment because of his service-connected disabilities and, therefore, is entitled to a TDIU.  However, the most probative, meaning competent and credible, medical and other evidence of record does not support this notion, so the Board must deny his claim.

A decision of an Administrative Law Judge (ALJ) of the Social Security Administration (SSA) dated in April 1997 granted the Veteran disability insurance benefits - retroactively effective from November 1994, so apparently as of when he had last worked.  The Disability Determination and Transmittal form associated with that decision noted the Veteran was disabled solely due to a herniated L5-S1 disc and nerve root compression, so on account of his service-connected disability.  No secondary diagnosis was identified.  In the Evaluation of the Evidence section of that decision, the ALJ found that the Veteran "cannot perform his past relevant work as heavy equipment operator.  He can only perform a very narrow range of sedentary work."  See page 8.  In the Findings section of that decision, the ALJ noted the Veteran's impairments, which were considered severe under the Social Security Act, as herniated L5-S1 disc with nerve root compression and neurological deficits, tendinitis of the shoulders, calcaneal spurs syndrome, and an anxiety disorder with depression complicated by physical limitations and constant pain.  See page 10.  

A July 2003 statement from the Veteran's private physician indicated the Veteran complained of constant stabbing pain in his lower back and radiating into his lower extremities, most severe to the left side down to his foot and toes.  He also complained of severe cramps in his left leg and toes and left leg numbness, weakness, and giving way.  He reported, as well, that his lower back frequently becomes locked and that his lower back and lower extremity symptoms become severely aggravated after 15 minutes of sitting or standing.  On objective physical examination, he appeared depressed, walked with the back bent in approximately 15 degrees of flexion, had to change positions frequently in his chair, and had to get up frequently and rub his lower spine to alleviate the tightness and pain.  Examination of his lower spine revealed severe pain on palpation, severe muscle spasm, and the spine was locked at 15 degrees of flexion.  Motion was painful and restricted to 20 degrees flexion, zero degrees extension, and 10 degrees lateral bending to each side.  There was severe pain on palpation with a trigger point on the left side. Examination of the lower extremities revealed positive straight leg raising at 15 on both sides and numbness in the legs, most severe the left, with decreased 2 point discrimination.  The deep tendon reflexes were absent at both knees and both ankles and the Veteran was unable to squat or kneel.  The diagnoses included herniated disc at L5-S1 with nerve roots compression and severe neurologic deficits in the lower back and lower extremities - confirmed by magnetic resonance imaging (MRI) of the lumbosacral spine and degenerative arthritis of the lumbosacral spine and discs, secondary to chronic discs injuries.  The examiner concluded the Veteran's conditions are permanent and totally incapacitating for all types of work and further aggravated by his mental illness. 

In September 2003, the Veteran requested an increased rating for his service-connected low back disability.  

In September 2003, the Veteran had a VA compensation examination.  He reported a constant on and off, moderate low back pain with radiation to the feet associated with occasional loss of strength with weakness as well as an occasional stabbing sensation.  Physical examination revealed that he had a normal lumbar spine, lower limb, posture and slow guarded gait.  Range of motion testing revealed forward flexion to 30 degrees, backward extension to 25 degrees, and lateral flexions and rotations to 20 degrees.  The examiner noted painful motion on the last degree of the range of motion.  The examiner also noted the Veteran was additionally limited by pain, fatigue, weakness and lack of endurance following repetitive use and, during seven to eight percent of the year, has acute flare-ups of pain which have a major functional impact in which he cannot bath or dress and undress himself and has to be helped to get out of bed.  Palpable mild lumbosacral spasm was noted and he had diminished pinprick and smooth sensation on L2, L3, and L4 dermatomes on the thighs.  Left ankle jerk was +2, right ankle jerk was +1, knee jerks were absent bilaterally, and Lasegue's sign was positive bilaterally.  With respect to intervertebral disc syndrome, the examiner noted that no medical certificates were issued by a physician for strict bed rest during that last year.  The diagnosis was 
L5-S1 bulging disc and desiccated disc with L1-L3 hemangioma by MRI, lumbar paravertebral myositis and clinical bilateral L5-S1 lumbar radiculopathy. 

VA outpatient treatment records, dated from April 2000 to March 2006, note the Veteran's complaints of low back pain. But these records consistently indicate that his range of motion is intact, and that he has adequate muscle tone, no deformities, and no gross motor and sensory deficit. 

During a May 2006 VA compensation examination, the Veteran complained of low needle like back pain with radiation to his inguinal area down to his feet associated with numbness in his anterior thigh and cramps in his calves and thighs.  He said he needed his wife's help for bathing, toileting, and dressing.  He was able to walk unaided a few steps and had a slow, guarded gait.  Upon attempting to conduct range-of-motion testing, the examiner noted the Veteran was not doing any kind of movements, claiming severe pain.  The examiner was unable to state whether the Veteran was additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use of the thoracolumbar spine without resorting to speculation because the Veteran refused, claiming severe pain and that he could fall.  There was no muscle spasm or postural abnormality of the back or fixed deformities.  The examiner noted diminished pinprick sensation in the legs, not following any specific dermatomal pattern (nonradicular), and positive Lasegue's sign bilaterally.  There was no muscle atrophy of the lower extremities, normal muscle tone of the lower extremities, and muscle strength could not be reported due to poor muscular effort by the Veteran, again claiming pain.  Knee and ankle jerks were absent bilaterally.  The Veteran had not been prescribed bed rest by a physician due to acute low back pain during the last 12 months.  The diagnosis was L5-S1 bulging disc with desiccated disc at L1-L3, hemangioma L1-L3 by MRI, lumbar paravertebral myositis and clinical bilateral L5-S1 radiculopathy. 

A September 2006 report of an MRI includes impressions of mild degenerative changes in the lumbar spine, minimal bulging annulus at L5-S1, and narrowing of both neural foramina at L5-S1. 

The Veteran had yet another VA compensation examination in April 2007.  He complained of daily, constant, moderate low back pain with radiation down into his left leg.  He said his back condition was the same as it was during the prior May 2006 evaluation.  He also reported symptoms of numbness, paresthesias, dizziness, fatigue, decreased motion, and spasms.  He indicated that, during the past 12 months, he had experienced one episode of severe back pain for which he went to an orthopedic surgeon.  He was treated with injection and rest for several days.  He was not specific in terms of the exact date of that episode.  Objective findings included bilateral spasm, guarding, pain with motion, tenderness, and weakness.  These symptoms were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  He was described as having an antalgic gait and lumbar lordosis. Bilateral hip extension, knee extension, ankle dorsiflexion and plantar flexion, and great toe extension were all 4/5. Sensory examination for vibration, pinprick, light touch, and position sense was 1/2 on the left and 2/2 on the right.  The examiner noted L5-S1 dermatomal distribution with loss of sensation observed on left leg.  Reflex examination revealed bilateral knee and ankle jerk of 1+ and normal bilateral plantar flexion.  There was no thoracolumbar spine ankylosis.  Range of motion testing revealed flexion of zero to 20 degrees active and passive with pain beginning at 15 degrees, extension of zero to 15 degrees active and passive with pain beginning at zero degrees, bilateral lateral flexion and bilateral lateral rotation of zero to 20 degrees active and zero to 30 degrees passive with pain beginning at 15 degrees.  Pain on repetitive use was noted on each range of motion, but there was no additional loss of motion on repetitive use of the joint.  Lasegue's sign was positive on the left.  The diagnoses were mild degenerative changes in the lumbar spine by MRI, minimal bulging annulus at L5-S1 by MRI, narrowing of both neural foraminal at L5-S1 by MRI, clinical evidence of left L5-S1 radiculopathy, and lumbar myositis. 

A VA examination was conducted in September 2009.  He stated that he needed help in dressing his lower body.  Range of motion testing revealed flexion of zero to 30 degrees with pain beginning at 20 degrees, extension of zero to 10 degrees with pain beginning at 10 degrees, bilateral lateral flexion and bilateral lateral rotation of zero to 10 degrees active, with pain beginning at 0 degrees.  Sensory examination of the lower extremities noted decreased pinprick, muscle testing was 4/5, and reflexes were 2+.  The examiner noted that an electromyogram (EMG) of the lower extremities conducted in August 2009 was normal.  The diagnoses were lumbar strain, lumbar spondylosis, and clinical lumbar radiculopathy at L/5-S/1 dermatomes.  The examiner opined that the Veteran had severe intensity of symptoms, limitation of motion and severe spasms.   

A VA examination was conducted in July 2011.  The VA examiner noted that the Veterans case file and medical records were reviewed.  The Veterans level of education is a high school diploma and work experience as a heavy machine operator and prior to that he worked in construction.  The examiner noted that the Veteran could not find work in either of these areas.  He was not able to climb a ladder or climb up into a bulldozer.  

The VA Spine Examination dated July 26, 2011 shows a range of motion for the thoracolumbar spine as flexion to 22 degrees, extension to 7 degrees, left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, right lateral rotation to 20 degrees and right lateral rotation to 20 degrees. There was pain after three repetitions.  There was objective evidence of pain.  The examination also noted that the August 2009 EMG test was a normal study. 

The VA examiner was of the opinion that the Veteran was not employable in his previous line of work due to his service-connected lumbar degenerative joint disease, lumbar disc bulging disc L5-S1 and bilateral L5-S1 foraminal stenosis, bilateral clinical L5 and S1 radiculopathy.  But this examiner added that the Veteran could still work in a sedentary type job, although he would need to be allowed to stretch his back muscles and stand for one or two minutes every half hour.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id. 

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet these threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must determine whether there are circumstances in this case, apart from any non-service-connected conditions and advancing age, which would justify granting a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See also Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but as mentioned not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is employment "that is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "[m]arginal employment shall not be considered substantially gainful employment."  See, too, 38 C.F.R. § 4.18 concerning employment given only with special consideration or accommodation.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In Moore, 1 Vet. App. at 359, the Court further discussed the meaning of "substantially gainful employment," noting the standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 


But that said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed incapable of performing the physical and mental acts required by employment, and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See, too, 38 C.F.R. §§ 4.1, 4.15 (2010).  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

Essentially, in raising the issue of entitlement to a TDIU, the Veteran contends he is unable to obtain and maintain substantially gainful employment because of the severity of his service-connected disabilities.  However, he does not have sufficient ratings for his service-connected disabilities to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a).  Service connection is in effect for an L5-S1 bulging disc with desiccated disc and L1, L3 hemangiomas by MRI, lumbar paravertebral myositis, rated as 40-percent disabling; also for associated radiculopathy of his left lower extremity, rated as 10-percent disabling; and for associated radiculopathy of his right lower extremity, also rated as 10-percent disabling.  With consideration of the bilateral factor, these three disabilities combine to 50 percent.  See 38 C.F.R. § 4.25.  So he does not satisfy the threshold minimum rating requirements of § 4.16(a) because his combined rating must be at least 70 percent (since he has more than one service-connected disability) or, even if considering these disabilities are of common origin or etiology, so treated instead as just one collective disability, are not rated as at least 60-percent disabling.  But even in this circumstance there remains for consideration his possible entitlement to a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b).


The Board is precluded from assigning a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Therefore, in its latest November 2010 remand, the Board determined that a medical opinion was needed to assist in determining whether the Veteran's 
service-connected disabilities preclude all forms of substantially gainful employment given his level of education, prior work experience, and individual circumstances.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Veteran is unemployed and apparently has been since 1994 or thereabouts when he slipped while standing on an excavator track and landed on his buttock and then fell to the ground with consequent trauma to his back.  This apparently is why he resultantly receives SSA benefits.  The SSA's determination regarding his level of disability is relevant to his VA claim, including especially for a TDIU.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Lind v. Principi, 3 Vet. App. 493, 494 (1992).  But, ultimately, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  And this especially is true given there is a discrepancy in the SSA's findings regarding whether he is unemployed solely due to his service-connected disabilities, as noted in the Disability Determination and Transmittal form, or whether instead he is unemployable due to a combination of service and nonservice-connected conditions, as noted in the Findings section of the decision.  In any event, the medical records upon which the decision was based were dated many years before he made his current claim, and even that SSA decision acknowledged he could perform some sedentary work - albeit only in a very narrow range.

For him to be entitled to a TDIU, including especially on the only available or viable basis he has at his disposal (extra-schedular since he does not have sufficient ratings), the most probative medical and other evidence must establish that his service-connected disabilities render him incapable of obtaining and maintaining substantially gainful employment that is consistent with his level of education, prior training and work experience, etc.  So if, as the VA compensation examiner concluded, and to a lesser extent the SSA, some types of substantially gainful employment are still viable options (namely, jobs that are less physically demanding, i.e., of a more sedentary nature), it cannot be said that all forms of substantially gainful employment are precluded, only that some are.

For a Veteran to prevail on a claim for a TDIU on an extra-schedular basis, the record must reflect some factor that takes his case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See again Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Hence, on remand, the July 2011 VA compensation examiner was asked to comment on this determinative issue, and he ultimately determined the Veteran is indeed still able to obtain and maintain substantially gainful employment in a sedentary occupation, albeit not in every type of job like those he previously had as a heavy machinery operator and in construction, so admittedly with some measure of accommodation.  This VA compensation examiner explained what this would entail - indicating the Veteran must be allowed to stretch his back muscles and stand for one or two minutes every half hour - and this VA examiner apparently did not in his estimation believe this would be an unreasonable accommodation, i.e., tantamount to the type of marginal employment situation contemplated by 38 C.F.R. § 4.18.  He listed, as an example, the Veteran's ability to still work in an administrative capacity as a clerk or receptionist.  The Veteran has not offered any evidence tending to refute this unfavorable medical opinion that he is still employable in these less physically demanding type jobs that are no less still substantially gainful.

The Board, therefore, finds that the most probative medical and other evidence of record does not establish the Veteran's impairment by virtue of his service-connected disabilities is sufficient to render it impossible for him to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340(a)(1).  Moreover, the Board finds that he is capable of performing the physical and mental acts required by employment - particularly sedentary employment, as confirmed by the July 2011 VA compensation examiner and, to a lesser extent, by the SSA.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consequently, the Board is not bound to refer this claim to the Director of the Compensation and Pension Service for extra-schedular consideration of a TDIU, as the Veteran is not unemployable by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

For these reasons and bases, the preponderance of the evidence is against this claim, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this TDIU claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The claim for a TDIU is denied.




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


